Jane Cairnes, a feme sole, who resided in Lancaster District, S.C., bought of Jesse Harris a negro slave by the name of Anne, at the price of $150, and for a part of the price thereof, gave a note for $100 with the plaintiff as surety. Separate actions were brought on this note against her and the plaintiff, in the Court of Common Pleas of Lancaster District, and at October term, 1846, of that Court, judgments were obtained against them severally. Writs of fieri facias were taken out on these judgments, and placed in the hands of the Sheriff of that District, by which as is alleged in plaintiff's bill, under the law of South Carolina, liens were created upon the said slave.
The bill further alleges that early in the year 1847, Jane Cairnes married the defendant's intestate, Milton Moore, who lived in Union County in this State, that "in order to defraud the plaintiff in that judgment as well as to oppress the plaintiff in this suit, the said Milton Moore, well knowing of the existence of these executions and their liens upon the slave, Anne, secretly and clandestinely caused her to be removed from the District of Lancaster, S.C., into the County of Union in this State."
Milton Moore died in the fall of 1847, and had had possession of the slave, Anne, from the time of her being brought into Union County, up to the time of his death, and she then went into the possession of the widow Jane.
Afterwards, by the connivance of the widow, (as is stated by the defendant) the slave in question was carried back into Lancaster District, and at the instance of the plaintiff Cureton, was seized under the execution against Jane Cairnes and regularly sold by the Sheriff of that District, when the plaintiff bought her at the price of $161.
Subsequently the defendant James Moore, who had administered upon the estate of Milton Moore, brought an action of                (206) trover in the Superior Court of Union County against the plaintiff Cureton and the widow Jane, jointly, for the conversion of the said slave, and recovered as damages therefor the sum of $295, and the costs of suit, and it is alleged, in the plaintiff's bill, that the administrator James was about to proceed to the satisfaction of this judgment against him.
The prayer of the bill is for an injunction against this judgment and for general relief.
The defendant answered at the return term; replication was entered and commissions ordered, under which, proofs were taken, but as the opinion of the Court relates entirely to the case as alleged in the *Page 172 
plaintiff's bill, it is deemed unnecessary to set forth more than is contained in that.
We are unable to see any ground upon which the plaintiff is entitled to the aid of this Court. If the lien upon the slave subsisted and remained in force, notwithstanding the marriage of Jane Cairnes, and the removal of the slave into this State by her husband, then the plaintiff, by his purchase under execution sale, acquired a good title and had a full defense to the action at law. If, on the contrary, the lien had lost its force, then the plaintiff acquired no title by his purchase under the execution (the title having vested in the husband) and consequently had no defense to the action at law. So taking it in either point of view, it is a mere question of legal title. There is no equitable ingredient presented by it, and no ground upon which a Court of Equity can interfere.
The idea, that if one, who is the surety of the purchaser of a slave, is forced to pay the purchase money, he has an equity to follow the slave for exoneration in the hands of the administrator of the husband of the purchaser, although suggested, was not pressed on the argument. Sometimes, by the death of a husband, who has by his marital (207) rights acquired the property of the wife, the fact that his personal representative is not liable for the debts of the wife contracteddum sola, presents what is called a hard case: but a Court of Equity can no more relieve against "hard cases," unless there be some ground of equity jurisdiction, than a Court of Law; for both courts act upon general principles. Equity, as well as Law, is a science, and does not depend upon the discretion of the court entrusted with equity jurisdiction, or the vague ideas that may be entertained as to "hard cases."
The fact that the husband lived in this State, and by bringing the slave over the line, had in some way, affected or interfered with the rights of the plaintiff, so that he had been unjustly subjected to a judgment in the action at law, is vaguely stated, but how that gives any ground for the interference of a Court of Equity, we are unable to perceive.
Per curiam.
Bill dismissed. *Page 173
Cited: Leak v. Armfield, 187 N.C. 628; McGehee v. McGehee, 189 N.C. 565;Griffin v. Griffin, 191 N.C. 230; Harvey v. Tull, 192 N.C. 827. *Page 175